Citation Nr: 1550420	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-13 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a lumbar spine disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service in the Army National Guard from November 1977 to May 1978 and was discharged under honorable conditions.  He immediately re-enlisted in May 1978 and was discharged in September 1982 under "other than honorable conditions."

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.

The Veteran testified before a Decision Review Officer (DRO) in July 2009 and before the undersigned Veterans Law Judge (VLJ) via videoconference in September 2015.  Copies of the hearing transcripts are of record and have been reviewed. 

In late-September 2015, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

Below, the Board reopens the service connection claim for a lumbar spine disability.  This reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

As a preliminary matter, the Board notes that the appellant is a veteran based on his first period of active service.  See generally, 38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2015).  However, as noted above, the Veteran's personnel records reflect that he was discharged from his second service period under "other than honorable conditions."  Although the Board, on remand, is requesting an administrative decision as to whether the Veteran is considered a veteran for the purposes of his second period of service, the Board finds no prejudice in reopening the back claim because such action represents a complete grant of the benefit sought.  In addition, the Board finds no prejudice in adjudicating the left hand claim here because consideration has been given to all evidence of record.  As will be discussed, the crux of the left hand claim is whether there is evidence of aggravation in service and the Board has considered all of the service treatment records, regardless of whether they pertain to his first or second period of service.  


FINDINGS OF FACT

1.  In a final January 2009 rating decision, the RO denied the Veteran's original service connection claim for a lumbar spine disability.  

2.  The evidence received since the last final rating decision is new and material and raises a reasonable possibility of substantiating the service connection claim for a lumbar spine disability.

3.  The Veteran is currently diagnosed with a left hand strain.
 
4.  A left hand laceration was "noted" on the Veteran's service entrance examination report, but this pre-existing left hand disability was not permanently worsened during active service.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision denying service connection for a lumbar spine disability is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015). 
 
 2.  The evidence received subsequent to the last final rating decision is new and material, and the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria are not met to establish service connection for a left hand disability. 38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As noted above, the Board grants the Veteran's petition to reopen the service connection claim for a lumbar spine disability which represents a complete grant of the benefit sought.  

As to the service connection claim for a left hand disability, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  An October 2006 pre-adjudicatory letter notified him of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He has also been advised as to how disability ratings and effective dates are assigned.  After notice was provided, the RO readjudicated the left hand claim in a March 2010 statement of the case.  

VA has also met its duty to assist the Veteran in the development of the claim. The claims file contains service treatment records (STRs), service personnel records, VA and private medical records, the Veteran's statements in support of the claim, and hearing transcripts.

The Veteran reported that he underwent left hand surgery at the Jesse Brown VA Medical Center prior to his entry into service.  However, after several unsuccessful attempts to secure any such records, the RO informed the Veteran that the identified records were not located and asked that he send any such records in his possession, but none were received.  See July 2009 VA memorandum; January 2010 VA internal email, January 2010 RO letter to Veteran.  The RO ultimately determined that additional efforts to obtain these identified records would be futile, and the Board agrees, given that all efforts to secure those records have been exhausted.  Nonetheless, as will be discussed in further detail below, the record does contain other evidence showing that a left hand disability pre-existed his military service.    

The Board notes further that no medical opinion has been obtained with regard to the claim for service connection for a left hand disability and the Board finds that a VA examination is not necessary to decide the claim.  Although there is evidence of a pre-existing left hand disability and a current left hand diagnosis, the Veteran's STRs are completely negative for any left hand complaints, findings, or treatment during service.  Absent some evidence of a recognizable in-service injury, disease, or event to which competent evidence could relate the current left hand disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current service connection claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

The Board finds that there is sufficient evidence in this case to make a decision with regard to the left hand claim on appeal as the STRs and post-service medical evidence associated with the claims file provide a complete picture of any left hand treatment.  Such worsening of the left hand due to military service would be expected to be seen somewhere in the medical records prior to 2008.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (an absence of evidence generally may not be considered substantive evidence, unless there is a foundation established that the evidence would be expected to exist); Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Horn v. Shinseki, 25 Vet. App. 231, 239 n. 7 (2012) (the Board may draw a reasonable inference from the lack of notation of a condition in a medical report only if the report would be expected to contain such information).  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA examination or opinion is warranted with respect to this issue.

Further, as noted in the Introduction, the Veteran was provided with hearings before a DRO and the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2015) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the notice requirements under Bryant were effectively satisfied during the hearings conducted during the appeal period.  Notably, the DRO and VLJ elicited testimony regarding the Veteran's lumbar spine and left hand claims and it was clear during both hearings that the Veteran had a full understanding of the issues on appeal.  VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claims based on the current record.  Neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the hearings.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  


III. Petition to Reopen Previously Denied Service Connection Claim for Lumbar Spine Disability

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, in a January 2009 rating decision, the RO denied the Veteran's original service connection claim for a lumbar spine disability and issued notice of such decision in February 2009.  In March 2010, the Veteran expressed disagreement with the rating decision; however, as decided by the RO, his statement was not timely received to be considered a valid notice of disagreement (NOD).  However, the RO did accept the March 2010 statement as a challenge to the January 2009 rating decision based on clear and unmistakable error (CUE).  Nonetheless, the RO, in a March 2010 rating decision, determined that the January 2009 rating decision did not contain CUE and also confirmed its previous denial of service connection for a lumbar spine disability.  In April 2010, the Veteran filed a NOD as to the denial of service connection for a lumbar spine disability and ultimately perfected the instant appeal.    

Based on the procedural history as outlined above, the January 2009 rating decision is the last final decision regarding service connection for a lumbar spine disability.  Evidence received since this final rating decision includes additional VA and private medical records, additional statements provided by the Veteran, and hearing transcripts.  Significantly, the Veteran submitted a September 2015 private medical opinion authored by his private physician, J.H., M.D., who indicated that the Veteran is well-known at the "Sykes Clinic" and had been treated for chronic back pain.  Dr. J.H. indicated that "[i]t is uncertain whether his back issues dated back to 1970s time or triggered by events when he was in the military services however."   This opinion is clearly new, and although it does not relate Veteran's back disability to service, it, at the very least, raises a reasonable possibility of substantiating the claim and relates to the unestablished element of a nexus.  Accordingly, the criteria to reopen the service connection claim for a lumbar spine disability are met and the petition to reopen is granted.  However, as will be discussed below, further development is necessary prior to analyzing the merits of the claim.

IV.  Service Connection Claim for Left Hand Disability

The Veteran also seeks service connection for a left hand disability.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. §§ 3.304, 3.306. 

 In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

On review of all evidence, both lay and medical, the Board finds that the Veteran has not met his evidentiary burden regarding service connection for a left hand disability.  

The probative evidence reflects that the Veteran had a left hand laceration prior to his service entrance in November 1977.  He testified that prior to basic training (but after processing and swearing-in), he tripped and fell and a piece of glass became lodged in his left hand.  He stated that he underwent surgery to remove the glass and has had symptoms ever since.  On his pre-enlistment Report of Medical History completed in August 1977, he noted that he had glass in his left hand/thumb, in response to the question of whether he had been advised to any operations.  In addition to this lay evidence, on an August 1977 Report of Medical Examination, the examiner made the following notations:  per an August 1977 doctor letter, glass in left palm, "removed particle NCD" and a well-healed incision.  Under the "Recommendation" section of the report, the examiner noted "RBJ 2 weeks post glass removal."  A pre-existing left hand disability has been established.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).  

Notably, aside from the notation on the entrance reports of examination and medical history, the Veteran's STRs are entirely negative for any left hand injuries, complaints, diagnoses, or treatment in service.  Accordingly, the Board concludes that the evidence does not reach the level of equipoise that the Veteran's pre-existing left hand laceration noted at service entrance increased in severity during service.  

The Board recognizes the Veteran's statements and testimony presented throughout the course of this appeal that his currently diagnosed left hand disability is related to his military service.  Although he is competent to recount symptoms associated with the pre-existing left hand laceration, the evidence does not demonstrate that he possesses the knowledge, training, or experience to provide a competent medical opinion explaining how the pre-existing condition is related to service (i.e., permanently worsened or aggravated beyond its natural progression during service). A competent opinion regarding aggravation requires knowledge of the natural progression of a hand laceration, and an understanding of how other factors may affect the progression of the condition.  As the Veteran is not shown to possess such knowledge or understanding, his recent assertions of an etiological relationship to service are not afforded any probative weight.  In fact, the Board notes that on the question of aggravation, the Veteran has not presented any specific argument.

Moreover, his post service-medical evidence does not show any left hand complaints or treatment until June 2008, at which time he was scheduled for six sessions of hand/wrist rehabilitation to manage arthritic-type pain; diagnosis was bilateral hand sprains due to wear and tear.  See June and July 2008 Mercy Hospital treatment notes.  This evidence also suggests that the Veteran's hand/wrist sprain is likely due to his civilian job at the Bureau of Forestry as a tree trimmer.  The post-service medical evidence does not refer to any laceration residuals on the left hand.

Likewise, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Most critically, the Veteran's essential contention of a nexus between his current disability and service has been fully investigated as mandated by the Court's decision in Jandreau.  The weight of the evidence does not rise to the level of equipoise that the left hand laceration increased in severity during service; thus, the evidence does not demonstrate aggravation of the pre-existing left hand disability by service.  Because the evidence does not demonstrate worsening of left hand disability during service, the presumption of aggravation does not arise in this case, therefore the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because aggravation by service is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for left hand disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the service connection claim for a lumbar spine disability is reopened; to this extent only, the petition is granted.

Service connection for a left hand disability is denied.


REMAND

Further development is necessary prior to analyzing the merits of the service connection claim for a lumbar spine disability.    

In November 2013, VA afforded the Veteran a compensation examination of the spine and the examiner determined that his lumbar spine disability is less likely related to his military service.  However, as noted above, the Veteran has since submitted a private medical opinion which addresses the etiology of his lumbar spine disability.  To help resolve the dispositive issue in this case, it should be forwarded to the November 2013 VA examiner for an addendum, as an examiner has not yet had an opportunity to address and reconcile the new  medical opinion.  

In addition, as alluded to above, the RO must issue an administrative decision regarding the Veteran's character of discharge based on his second period of service from May 5, 1978 to September 3, 1982.  See January 2013 deferred rating decision.   

Accordingly, the case is REMANDED for the following action:

1.  Issue an administrative decision as to whether the Veteran's character of discharge under "other than honorable conditions" based on his service from May 5, 1978 to September 3, 1982, constitutes a bar to receiving VA compensation benefits.  See January 2013 deferred rating decision.  The Veteran should be notified of the administrative decision and of his appellate rights.

2.  Then, forward the Veteran's claims file to the medical examiner who conducted the November 2013 VA examination of the spine or, if s/he is unavailable, from another suitably qualified clinician.  The purpose of this addendum is to clarify the etiology of the Veteran's current lumbar spine disability.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After an additional review of the claims file, the examiner is asked to:

Clarify the etiology of the Veteran's lumbar spine disability and in doing so, please address the newly submitted September 2015 private medical opinion authored by J.H., M.D.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.
 
3.  Then readjudicate the service connection claim for a lumbar spine disability, to include consideration of whether he has veteran status based on his second period of service.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


